Citation Nr: 0415356	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-13 724	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which increased the veteran's disability rating 
for post-traumatic stress disorder (PTSD) from 30 percent to 
50 percent disabling.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms of nightmares and intrusive memories of Vietnam, 
weekly anxiety attacks, depression, sleeplessness, social 
isolation, and difficulty with others in a work setting, 
resulting in occupational and social impairment with reduced 
reliability and productivity, and the need to take regularly 
prescribed medication for depression, with a Global 
Assessment of Functioning (GAF) score of 50.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent 
evaluation for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5105, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran brought a claim for service connection for PTSD 
in May 1999.  Associated with the claims file are VA and non-
VA treatment records and examinations dated from July 1999 to 
January 2004.

In July 1999, the veteran underwent VA examination for PTSD.  
His claims folder was reviewed.  He was then working at a 
State park, since 1994.  He complained of discomfort around 
people, which he said continually affected his ability to 
work.  The veteran stated that his wife thought he was too 
negative, but otherwise his marriage was generally fine.  He 
lived separately from his wife during the week, due to their 
jobs, and saw her on the weekends.  He reported having only a 
few friends, whom he saw infrequently, and said he spent most 
of his time at home because he had trouble interacting with 
people and experienced frequent depression and sorrow.  He 
felt considerable guilt and anger related to his Vietnam 
experience.

The veteran reported nightmares, approximately three times 
per month.  He had serious flashbacks once or twice a month, 
and found Vietnam stimuli upsetting.  He also reported 
difficulty expressing positive feelings, and his wife 
complained he was sometimes "like a stone."  He became very 
angry, especially regarding politicians and their decisions 
regarding military actions.  He described considerable sleep 
and concentration difficulties.  He reported the presence of 
an exaggerated startle response and hypervigilance.

On examination, the veteran's thought processes and 
communication appeared adequate, and he did not experience 
delusions.  He described occasional auditory hallucinations.  
He reported having been in several physical fights, and 
denied suicidal and homicidal thoughts.  His ability to 
maintain his personal hygiene and other basic activities was 
adequate.  His orientation was adequate, but he reported some 
short-term memory difficulties.  There was no obsessive or 
ritualistic behavior, with the exception of picking at his 
thumbs.  His rate and flow of speech were adequate, if 
somewhat slow and precise.  He did not describe panic 
attacks.  He said he felt depressed about once a week, but 
could reason his way out of it.  His appetite and weight were 
largely stable.  He described frequent feelings of anxiety, 
which related to religious-based guilt.  He reported 
functioning adequately at his job.  He emphasized he 
continually felt uncomfortable around the public at large, 
and did not feel he would ever be able to forgive the 
American public for the treatment of Vietnam veterans when 
they returned from Vietnam.  The veteran appeared capable of 
managing his finances.  The diagnoses were PTSD, limited 
social support, and a GAF score of 55.

In a May 1999 written statement, T.L.C., a friend of the 
veteran, indicated that the veteran seemed troubled by his 
duty in Vietnam, and seldom did a day pass when the veteran 
did not discuss Vietnam.  He appeared to relive experiences 
in Vietnam.  A July 1999 written statement from G.C. 
indicated that he had known the veteran socially for four and 
a half years and observed how the veteran's memories of his 
duty in Vietnam would overwhelm his friendly demeanor.  The 
veteran's memories of Vietnam were deeply ingrained in his 
daily life.  In an August 1999 written statement, the 
veteran's wife stated that he could be difficult to be around 
and could be very negative in many situations.  She reported 
the veteran's nightmares about his duty in Vietnam, and how 
he nearly struck her at night.

In August 2000, the veteran underwent a VA PTSD examination.  
He was still working at a State park.  He functioned in this 
position because of its isolation.  He described being 
completely socially isolated, with the exception of a couple 
of other veterans.  He and his wife spent weekends together 
less frequently.  The veteran reported nightmares, fitful 
sleeping, and night sweats.  He described flashbacks, 
intrusive thoughts, and particular distress when exposed to 
television programs related to Vietnam.  He described anger, 
concentration difficulties, hypervigilance, an exaggerated 
startle response, and emotional distance and limitation.

The examiner noted the veteran had increased his alcohol use, 
drinking two-fifths of hard alcohol per week, reportedly to 
help his sleep problem.  The veteran's thought processes and 
communication appeared adequate.  He did not experience 
delusions.  He had experienced no physical altercations or 
suicidal or homicidal ideations since the previous 
examination.  His orientation and rate and flow of speech 
were adequate, but somewhat slow.  He described weekly panic 
attacks.  He experienced rapid heartbeat and tightness in his 
chest, apparently related to anxiety.  The veteran looked 
visibly nervous during the exam.  He described feeling 
depressed on a periodic basis.  He said he had no problems 
with impulse control.  The veteran indicated that his fatigue 
from sleep disturbance sometimes interfered with his job.  He 
felt considerable guilt and rumination, which seemed largely 
centered around Vietnam and the fact that he survived when 
others did not.

The diagnoses were PTSD, social isolation, history of combat, 
and a GAF score of 51.  The examiner noted that the veteran's 
sleep disruption, anxiety, isolation, and guilt had worsened 
since his previous examination.  He maintained his 
employment, but it appeared his job had suffered due to his 
symptoms.  His overall impairment was moderate to severe.  If 
the veteran lost his job, it would be difficult for him to 
find another one that allowed the isolation he required.

April through December 2001 VA outpatient reports show the 
veteran sought mental health treatment.  The symptoms 
reported were the same or similar to those outlined in his 
prior VA examinations.  He continued to carry diagnoses of 
chronic, delayed-onset PTSD, alcohol dependence, moderate 
social isolation, and difficulty attending work due to his 
sleep problems and alcohol abuse.  His GAF score was listed 
as 53.

In January 2002, the veteran again underwent VA PTSD 
examination.  He was alert, well-oriented, and pleasant.  His 
affect was appropriate and his mood was mildly dysthymic.  He 
reported more agitation since the September 11, 2001, 
terrorist attacks.  He got upset easily, and appeared 
somewhat paranoid.  Memories of Vietnam were very disturbing 
to him.  The veteran also reported difficulty with his 
alcohol consumption.  It affected his work at the State park.  
He found it helpful to be around other veterans, with whom he 
related.  Alternatively, contact with members of his unit 
from Vietnam brought up unpleasant memories.  He reported his 
marriage as "ok."

The veteran reported continued nightmares about Vietnam.  He 
reported drinking alcohol to help his sleeping problems.  He 
stated that he thought about his Vietnam experience daily.  
He said his wife complained he kept his emotions locked up.  
He described an exaggerated startle response.  On the 
Mississippi Scale, a measure of combat-related PTSD, the 
veteran's score was consistent with those of other combat 
veterans with PTSD.  The diagnoses were PTSD, alcohol abuse; 
problems at work due to interpersonal functioning, alcohol, 
and sleep disturbance; and a GAF score of 53.

February through November 2002 VA outpatient records show the 
veteran continued to receive treatment for his PTSD and his 
previous diagnoses continued.  He periodically tried some 
medications, which had some success in making it easier for 
him to stop drinking alcohol.  His GAF scores ranged from 53 
to 55.

In an August 2003 written statement, L.W., L.C.S.W., 
indicated that she had worked with the veteran in individual 
psychotherapy for four sessions during July and August 2003, 
as a result of a verbal altercation in which he was involved 
on the job.  He discussed his Vietnam experiences.  L.W. 
opined that, if the veteran managed his symptoms 
satisfactorily, he might be able to work until the age of 
retirement.

In January 2004, the veteran underwent VA PTSD examination.  
His claims file was reviewed.  Since his last examination, 
the veteran reported weekly anxiety attacks, which included a 
rapid heartbeat, sweating, and anxious thoughts.  He reported 
crying spells and a decrease in energy level, which he 
attributed to poor sleep.  His appetite had decreased, which 
he thought was due to his alcohol use.  The veteran continued 
to work at the State park, although he reported having some 
trouble there.  His concentration, memory problems, and 
interpersonal relations caused difficulties.  He reported 
becoming emotionally more distant from his wife.

On clinical evaluation, the veteran was noted to have some 
mild grooming deficits.  He was alert, oriented, and 
cooperative.  His affect was constricted and appropriate, and 
his mood was depressed.  He displayed tremors in both hands.  
His rate and content of speech were within normal limits, 
with no gross deficits in cognitive or memory functioning.  
He described dissociative episodes during flashbacks, but no 
perceptual distortions, delusions, overt paranoid ideation, 
or other symptoms of psychosis.  He denied suicidal and 
homicidal ideation, although he had passive thoughts of 
wishing he were dead.  His insight and judgment appeared 
intact.




The veteran reported daily intrusive Vietnam memories.  He 
described nightmares at least twice a week.  He was often 
afraid to go back to sleep.  He stated that he generally 
avoided things that remind him of Vietnam.  He reported 
chronically disturbed sleep, anger, and irritability, which 
caused work and family problems.  He denied any physical 
altercations.  Instead, he said he would leave agitating 
situations.  The veteran indicated he had concentration 
problems and hypervigilant behaviors.  He demonstrated a 
heightened startle response during the examination when a 
door closed unexpectedly.

On tests, the veteran demonstrated severe depression.  His 
score on the Mississippi scale for combat-related PTSD was 
within one standard deviation below the mean for Vietnam 
veterans, and similar to his score on the January 2002 
examination.  The diagnoses were chronic PTSD, alcohol 
dependence, occupational and social problems, and a GAF score 
of 50, indicating moderate impairment in occupational 
functioning with serious impairment in social functioning.  
In comparison to his January 2002 examination, the severity 
of the veteran's symptoms appeared to have an increased 
affect on both his occupational and social functioning.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).




The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In a May 2003 letter, the Board informed the veteran of the 
VCAA and its affect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed November 2002 statement 
of the case (SOC) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim for an increased rating.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the November 2002 SOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim for an increased rating has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased rating forPTSD

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The present level 
of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411. Under that code, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); 61 Fed. Reg. 52,698; see also 38 C.F.R. 
§ 3.102.  In light of the above, the Board shall consider all 
of the veteran's various symptoms in assigning a rating for 
his PTSD.  See Mittleider, supra.

Having reviewed the entirety of the record, the Board is of 
the opinion that a disability evaluation in excess of 50 
percent is not warranted for the veteran's service-connected 
PTSD.  Essentially, while the veteran's symptoms very closely 
comport to the symptomatology contemplated for the assignment 
of a 50 percent evaluation under DC 9411, the symptoms 
enumerated under DC 9411 warranting a 70 percent evaluation 
are, for the most part, simply not demonstrated.

While it appears the veteran's relationship with his wife and 
his situation at work had worsened somewhat as reported in 
his January 2004 VA examination, he denied any suicidal 
ideation and displayed no illogical, obscure, or irrelevant 
speech.  Instead of the near-continuous panic or depression 
listed as a requirement for a 70 percent disability rating, 
the veteran described weekly anxiety attacks, consistent with 
the 50 percent disability rating description.  Furthermore, 
neither these panic attacks, nor his observed depressed mood 
seemed to interfere with his ability to function 
independently.  Indeed, although he had been involved in a 
recent altercation at work which led to his receiving 
treatment from a licensed clinical social worker, that 
professional opined that, with treatment, the veteran could 
likely work until the age of retirement.  Furthermore, as of 
his last VA examination in January 2004, the veteran 
continued to work at a State park, a job he had held since 
1994.

With respect to the remaining symptomatology contemplated 
under DC 9411 for a 70 percent evaluation, although the 
veteran's speech was occasionally described as slow, during 
his January 2004 examination the rate and content of his 
speech were observed to be within normal limits.  Moreover, 
although he reported being quick to anger, he also indicated 
on his final VA examination that he chose to leave situations 
when he became angry, instead of initiating a physical 
altercation.  All of his VA examination reports show the 
veteran was at least adequately oriented.  While the January 
2004 VA examiner noted some mild grooming defects, this did 
not rise to the level of neglect of personal appearance and 
hygiene, as required for a 70 percent disability evaluation.

The medical evidence indicates that the veteran's primary 
symptomatology includes nightmares, sleeplessness, social 
isolation, depression, and a need for prescribed medication.  
Early VA examination reports showed GAF scores between 51 and 
55, and the most recently assigned GAF score as shown in the 
January 2004 VA examination was 50.  As noted above, GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, supra (quoting 
the DSM-IV).  A GAF score of 50 denotes serious symptoms or 
serious impairment in social or occupational functioning and 
a GAF score of 60 denotes moderate symptoms or moderate 
difficulty in social and occupational functioning.  These 
scores have been recognized by the Court of Appeals for 
Veterans Claims as an indicator of mental health on a 
hypothetical continuum of mental health-illness.  Carpenter, 
supra.  It seems wholly appropriate for adjudicators to look 
to these scores in evaluating psychiatric disability since, 
as noted above, the evaluation of such disabilities involves 
the application of a rating schedule that in turn is based 
upon average impairment of earning capacity.  It appears that 
the GAF score of approximately 50, as currently assigned to 
the veteran, is consistent with the clinical findings.

In view of the foregoing, we conclude that the evidence 
reflects that the level of psychiatric disability due to the 
veteran's PTSD most nearly comports with the assignment of a 
50 percent evaluation.  However, the record does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a 70 or 100 percent evaluation.  Even though the 
Board has determined that a 50 percent rating is warranted in 
this case, there is not a question as to whether the 70 
percent rating should be assigned.  38 C.F.R. § 4.7.  As 
explained herein, the Board would point out that there is 
relatively little indication of any symptomatology of 
psychiatric impairment as provided for a 70 percent rating 
under the current regulations.  See 38 C.F.R. § 4.130, DC 
9411.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than Diagnostic Code 9411 do not provide a basis 
to assign an evaluation higher than the 50 percent rating 
assigned by this decision.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is not appropriate in this case.  As stated, the 
level of disability is approximately commensurate with a 50 
percent rating under DC 9411, the currently assigned 
evaluation.  Thus, the appeal must be denied.  As noted, the 
symptoms necessary to support a 70 or 100 percent rating are 
essentially missing from the objective medical evidence of 
record.  The Board concludes that a rating in excess of 50 
percent is not warranted.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  38 
U.S.C.A. § 5107(b).


ORDER

A disability evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



